{¶ 9} I agree with the majority that the trial court erred in granting a continuance of spousal support. However, due to appellee's substantial inheritance of approximately $100,000, her failure to use available assets such as the vacant half of her duplex, and especially due to the fact that she deems it appropriate to give away each month's spousal support to alleged charities, I would sustain both assignments of error and reverse the decision of the trial court. I see no need to remand the case for further proceedings. Therefore, I concur in the reversal and dissent from the order to remand. *Page 55